DETAILED ACTION

Election/Restriction
Applicant's election with traverse of claims 1-17 and 19-21 in the reply filed on    February 4, 2022 is acknowledged.  A search of the prior art for the elected invention resulted in applicable art for the non-elected invention.  Therefore, the requirement for restriction has been withdrawn.  Claims 1-21 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-4, 7, 15, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitations "a guide suction roller", "the first guide roller", "the guide roller" and "said suction roller".  There is insufficient antecedent basis for "the first guide roller", "the guide roller" and "said suction roller".  It is unclear whether the first guide roller, the guide roller, and the suction roller are equivalently the guide suction roller.
Claims 2-4, 15, and 19 also lack antecedent basis for recitations of "guide roller".
Claim 7 is indefinite for reciting that the second pressure roller has the "same structure" as the first press roller.  It is not understood what constitutes "same structure".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglas            (US 3,560,333).
Douglas discloses a machine for wet manufacturing of paper (see Figure 1, column 5, lines 3-20, "lighter basis weight papers" encompasses a tissue paper; Figure 3, column 7, lines 43-55).  The machine comprises: 
a Yankee cylinder (Yankee dryer 26, Figures 1-3, 7-8; 62, Figures 4-6) comprising a cylindrical side surface (29, Figures 1-3, 7-8; 61, Figures 4-6) rotating around an axis thereof; 
a continuous flexible member (felt 18, Figures 1-2, 7-8; 36, Figure 3; 64, Figures 4-6) comprising a first surface suitable to receive a layer of cellulose pulp comprising cellulose fibers and water, and a second surface opposite to the first surface;
a guide roller (20, Figures 1, 2; 37, Figure 3; 65, Figures 4-6), around which the continuous flexible member is driven, wherein the second surface of the continuous flexible member is in contact with the guide roller, wherein in the area guided around the guide roller the first surface of the continuous flexible member is spaced from the Yankee cylinder; 
a first pressure roller (24, Figs. 1, 2, 7, 8; 45, Fig. 3; 70, Fig. 6) around which the continuous flexible member is driven, arranged downstream of the guide roller with respect to a feeding direction of the layer of cellulose pulp, wherein the first pressure roller and the Yankee cylinder define a first pressure nip, inside which the continuous flexible member is pressed by 
a second pressure roller (25, Figs. 1, 2, 7, 8; 46, Fig. 3; 76, Fig. 6) around which the continuous flexible member is driven and defining a pressure nip with the Yankee cylinder, the continuous flexible member being pressed against the surface of the Yankee cylinder, and water being removed from the layer of cellulose pulp through the continuous flexible member.
The structure of the aforementioned first pressure roller is shown in the figures as being a suction roller.  In column 5, line 73 to column 6, line 3, a suction roller is described as having a "perforated cylindrical shell".  Thus the first pressure roller has through holes.  The structure of the aforementioned second pressure roller is shown in the figures as being a "solid pressure roll", as described in column 9, line 75 to column 10, line 1, and column 10, lines 26-30 for roller 70, which is of equivalent structure.  A blind-drilled roll is encompassed by a "solid pressure roll". Therefore, in this instance, the first pressure roller is a suction roller, and the second pressure roller can be a blind-drilled roller.  
Accordingly, all of the features of claim 18 are disclosed by Douglas.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-11, 13, 15, 16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (US 3,560,333) in view of Hultcrantz (US 6,998,022).
Claim 1:  Douglas discloses a machine for wet manufacturing of paper (see Figure 1, column 5, lines 3-20, "lighter basis weight papers" encompasses a tissue paper; Figure 3, column 7, lines 43-55).  The machine comprises: 
a Yankee cylinder (Yankee dryer 26, Figures 1-3, 7-8; 62, Figures 4-6) comprising a cylindrical side surface (29, Figures 1-3, 7-8; 61, Figures 4-6) rotating around an axis thereof; 
a continuous flexible member (felt 18, Figures 1-2, 7-8; 36, Figure 3; 64, Figures 4-6) comprising a first surface suitable to receive a layer of cellulose pulp comprising cellulose fibers and water, and a second surface opposite to the first surface;
a guide roller (37, Figure 3; 65, Figures 4-6), around which the continuous flexible member is driven, wherein the second surface of the continuous flexible member is in contact with the guide roller, wherein in the area guided around the guide roller the first surface of the continuous flexible member is spaced from the Yankee cylinder; 
a blind-drilled press formed by a first pressure roller (70, Figures 5-6, column 9, line 73 to column 10, line 1) around which the continuous flexible member is driven, arranged downstream of the guide roller with respect to a feeding direction of the layer of cellulose pulp, 
and a heating device (73, Figures 5-6) which acts on the continuous flexible member and arranged between the suction roller and the first pressure roller (see column 10, lines 12-19).
	More specifically, in Figures 5 and 6, each machine comprises the combination of the aforementioned Yankee cylinder (62), continuous flexible member (64), guide roller (65), blind-drilled press roll (70), and heating device (73), all structured and arranged as claimed.   See column 9, line 73 to column 10, line 38.
	Douglas does not disclose that the guide roller (65) is a guide suction roller wherein the guide roller removes water from the layer of cellulose pulp through the continuous flexible member .
In an analogous prior art, Hultcrantz (see below) discloses machines for wet manufacturing of tissue paper. The machine of Figure 1 comprises in combination: 
a Yankee cylinder (17, see column 4, lines 43-46); 
a continuous flexible member (press felt 14, see column 4, lines 18-20); 
and a blind-drilled press formed by a first pressure roller (12a) and the Yankee cylinder define a first pressure nip (11), see column 5, lines 1-10.  
Hultcrantz also discloses a guide suction roller (suction device 16 with suction zone 3, see column 4, lines 23-33), wherein the second surface of the continuous flexible member is in contact with the guide roller, wherein in the area guided around the guide roller the first surface of the continuous flexible member is spaced from the Yankee cylinder.  Hultcrantz teaches that 
Claim 2:  The guide suction roll of Hultcrantz has an outer cylindrical skirt (as indicated by 16 in Figure 1) and an inner suction chamber (as indicated by 3 in Figure 1).  See also Douglas, column 5, line 73 to column 6, line 3, which discloses a suction roller (24, 30; Figures 2, 4, 7, 8) as having an outer cylindrical skirt ("perforated cylindrical shell"). It would be obvious to one skilled in the art that the outer cylindrical skirt must be provided with through holes in order for the guide roller to be functional as a guide suction roller and supply suction to the continuous flexible member.  
Claim 3:  Further regarding the guide suction roller described in claim 2, both Hultcrantz and Douglas schematically show that the suction chamber of the suction roller has a circumferential extension, is arranged in a stationary position ("stationary suction box 30" in Douglas, column 6, line 2) with respect to the roller axis of rotation, defining a fixed suction area with respect to the path of the flexible continuous member.  See also column 4, lines 28-39 of Hultcrantz which describes the suction area as being a fixed area ("wrap angle"). 
Claim 4:  Further regarding the guide suction roller described in claim 3, it can be seen in Hultcrantz that the suction chamber is arranged in an area of the guide roller that is in contact with the continuous flexible member to generate suction of water from the web, through the flexible member, and in the through holes.

Claim 6:   The machine of Douglas comprises a second pressure roller (25, Figs. 1, 2, 7, 8; 46, Fig. 3; 76, Fig. 6) around which the continuous flexible member is driven and defining a pressure nip with the Yankee cylinder, the continuous flexible member being pressed against the surface of the Yankee cylinder, and water being removed from the layer of cellulose pulp through the continuous flexible member.
Claims 7 and 8:  In Douglas, the structure of the second pressure roller (76; Fig. 6) can also be a blind-drilled pressure roller, see column 10, lines 26-30 (a blind-drilled roll is encompassed by a "solid pressure roll", see additionally column 9, line 75 to column 10, line 2) or be of another structure such as a suction roll.  Thus, the second pressure roller can be of the same structure as the first second pressure roller, or be of a different structure as the first second pressure roller.
Claims 9-11, 16:  In Douglas, the heating device (73, Figures 5-6; column 10, lines 12-19) has a steam source (69) which faces the surface of the continuous flexible member that carries the cellulose pulp and which blows steam directly onto the pulp.  The device also has a suction module (73, 74, 75) on the opposite side of the continuous flexible member and facing it.
Claims 13 and 15:  The machine of Douglas further comprises a forming wire (10, Figures 1, 3) which receives the layer of cellulose pulp and directly transfers it to the continuous flexible member (18).  The guide roller and heating device are situated downstream of the area 
Claim 19:  The method of claim 19 is defined and accomplished by the machine of    claim 1.
Claim 20: The method of claim 20 is defined and accomplished by the machine of    claim 6.
Claim 21: The method of claim 21 is defined and accomplished by the machine of    claim 10.

2.	Claims 1-5, 9-11, 14, 16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hultcrantz (US 6,998,022) in view of Douglas (US 3,560,333).
Claim 1:  Hultcrantz discloses a machine (Figures 1-4; generally column 3, line 61 to column 5, line 10) for wet manufacturing of tissue paper (column 3, lines 61-63). The machine of Figure 1 comprises in combination: 
a Yankee cylinder (17) comprising a cylindrical side surface, rotating around an axis thereof (see column 4, lines 43-46); 
a continuous flexible member (press felt 14) comprising a first surface suitable to receive a layer of cellulose pulp comprising cellulose fibers and water, and a second surface opposite to the first surface (see column 4, lines 18-20); 
a guide suction roller (suction device 16 with suction zone 3), around which the continuous flexible member is driven, wherein the second surface of the continuous flexible member is in contact with the guide roller, wherein in the area guided around the guide roller the first surface of the continuous flexible member is spaced from the Yankee cylinder, and wherein 
and a blind-drilled press formed by a first pressure roller (12a) around which the continuous flexible member is driven, arranged downstream of the guide roller with respect to a feeding direction of the layer of cellulose pulp, wherein the first pressure roller and the Yankee cylinder define a first pressure nip (11), inside which the continuous flexible member is pressed by means of the first pressure roller against the cylindrical surface of the Yankee cylinder, and wherein the first pressure roller is suitable to remove water from the layer of cellulose pulp through the continuous flexible member (see column 5, lines 1-10). 
Hultcrantz does not disclose a heating device adapted to act on the continuous flexible member, arranged between the guide suction roller and the first pressure roller.
In an analogous prior art, Douglas (see above) discloses a machine for wet manufacturing of paper (see Figure 1, column 5, lines 3-20, "lighter basis weight papers" encompasses a tissue paper; Figure 3, column 7, lines 43-55).  The machine comprises: 
a Yankee cylinder (Yankee dryer 26, Figures 1-3, 7-8; 62, Figures 4-6); 
a continuous flexible member (felt 18, Figures 1-2, 7-8; 36, Figure 3; 64, Figures 4-6);
a guide roller (37, Figure 3; 65, Figures 4-6), around which the continuous flexible member is driven; 
a blind-drilled press formed by a first pressure roller (70, Figures 5-6, column 9, line 73 to column 10, line 1) around which the continuous flexible member is driven;
Douglas also discloses a heating device (73, Figures 5-6) which acts on the continuous flexible member and arranged between the guide suction roller and the first pressure roller (see column 10, lines 12-25). The heating device enables heat to be applied to the web and felt, and 
Claim 2:  The guide suction roll of Hultcrantz has an outer cylindrical skirt (as indicated by 16 in Figure 1) and an inner suction chamber (as indicated by 3 in Figure 1).  See also Douglas, column 5, line 73 to column 6, line 3, which discloses a suction roller (24, 30; Figures 2, 4, 7, 8) as having an outer cylindrical skirt ("perforated cylindrical shell"). It would be obvious to one skilled in the art that the outer cylindrical skirt must be provided with through holes in order for the guide roller to be functional as a guide suction roller and supply suction to the continuous flexible member.  
Claim 3:  Further regarding the guide suction roller described in claim 2, both Hultcrantz and Douglas schematically show that the suction chamber of the suction roller has a circumferential extension, is arranged in a stationary position ("stationary suction box 30" in Douglas, column 6, line 2) with respect to the roller axis of rotation, defining a fixed suction area with respect to the path of the flexible continuous member.  See also column 4, lines 28-39 of Hultcrantz which describes the suction area as being a fixed area ("wrap angle"). 
Claim 4:  Further regarding the guide suction roller described in claim 3, it can be seen in Hultcrantz that the suction chamber is arranged in an area of the guide roller that is in contact with the continuous flexible member to generate suction of water from the web, through the flexible member, and in the through holes.
Claim 5:  Further regarding the guide suction roller described in claim 4, both Douglas (Figures 2, 4, 7, 8) and Hultcrantz (Figure 1) show that the annular space of a suction roller is 
Claims 9-11, 16:  In Douglas, the heating device (73, Figures 5-6; column 10, lines 12-19) has a steam source (69) which faces the surface of the continuous flexible member that carries the cellulose pulp and which blows steam directly onto the pulp. The device also has a suction module (73, 74, 75) on the opposite side of the continuous flexible member and facing it.
Claim 14:  In Hultcrantz, the machine further comprises a forming wire (6) as seen in Figures 1-4.  The forming wire is driven around a forming drum (7) along with the continuous flexible member (5), with a gap therebetween to receive cellulose pulp from a headbox (4).
Claim 19: The method of claim 19 is defined and accomplished by the machine of     claim 1.
Claim 21: The method of claim 21 is defined and accomplished by the machine of     claim 10.

3.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas               (US 3,560,333) in view of Hultcrantz (US 6,998,022) as applied to claim 1 above, and further in view of Koski (US 5,092,962).  
The paper machine of Douglas in view of Hultcrantz is described above.  The heating device (73) of Douglas has a steam source (69) facing the surface of the continuous flexible member carrying the layer of cellulose pulp.  Douglas does not disclose alternatively a heating device that utilizes thermal radiation rather than steam.
.

4.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas               (US 3,560,333) in view of Hultcrantz (US 6,998,022) as applied to claim 1 above, and further in view of Scherb (US 2011/0290439). 
The paper machine of Douglas in view of Hultcrantz is described above.  The heating device (73) of Douglas described above is located between the guide roller and the Yankee cylinder.  Douglas does not disclose a further heating device arranged immediately upstream of the guide roller.
In an analogous prior art, Scherb discloses a machine (1) for the wet manufacturing of tissue paper (3).  The machine of Scherb comprises:
a Yankee cylinder (7, Figures 1-2); 
a continuous flexible member (5, Figure 1; 11, Figure 2);
a guide roller (32, Figures 1-2), around which the continuous flexible member is driven; 
a press formed by a first pressure roller (9, Figures 1-2) around which the continuous flexible member is driven.
The machine of Scherb also comprises a heating device (29, Figures 1-2, paragraphs [0076], [0090]) located upstream of the guide roller.  This heating device provides for increased dewatering of the web.  It would have been obvious to one skilled in the art before the effective . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of the following documents discloses paper machines comprising some of the claimed features:
Malutta (WO 2016/007081) 
Tietz (US 6,235,160) 
Pellinen (US 6,200,425) 
Mokvist (US 4,911,791)
Tapio (US 4,139,410)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571) 272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Eric Hug/Primary Examiner, Art Unit 1748